274 F.2d 828
PHILLIPS PETROLEUM COMPANYv.FEDERAL POWER COMMISSION.
No. 6154.
United States Court of Appeals Tenth Circuit.
Oct. 29, 1959.

On petition to review and set aside an order of the Federal Power Commission.
Rayburn L. Foster, Harry D. Turner, H. K. Hudson, Kenneth Heady and James G. Williams, Jr., Bartlesville, Okl., for petitioner.
Willard W. Gatchell, Gen. Counsel, and Howard E. Wahrenbrock, Sol., Federal Power Commission, Washington, D.C., for respondent.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Petition to review and set aside order of the Federal Power Commission dismissed with prejudice on joint motion of the parties.